DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, Claim 1 states: “a pipe arrangement that is individually connected to each of the fuel stacks;” this is unclear because of the term “individually” one of ordinary skill in the art would assume that “individually” means separate from the other fuel cell stacks. However, claim 2, has the piping arrangements branching from a single point, this would appear to contradict the term “individually.” Also, claim 7 appears to not contain the branching and has a hydrogen tank for each fuel cell stack, the opposite of claim 2. Next, the instant figure 2 appears to have one suction for the fuel cell stack and shows no branching which is consistent with the instant claimed “individually.” Therefore, the examiner request clarification on the instant claimed invention. Also, the examiner will cite prior art as an effort to expedite prosecution. EP 3 324 472 has one source for the fuel and one source for the oxidant and all are branched to individual stacks. US 2011/0200906 shows a shared fuel and individual oxidant supplies. US 2020/0153011 shows individual supplies for the fuel and the oxidant. The examiner will take any of these to read on the term individually until further clarification is given. 
In regard to claim 2, claim 2 states: “ wherein each of the pipe arrangements that branch…” First this is lack of antecedent basis. Second, this is unclear as only “a pipe arrangement” has been claimed. Next, if it was assumed that there was “a pipe arrangement” for “each of the fuel cell stacks”. Then this would be under the assumption that the piping arrangements are individual thus not connected. However, the claim then states: “branches from one suction port” thus the pipe arrangements would be connected. Therefore, the claim is indefinite and unclear. The examiner is providing prior art US 2019/0372140 in an effort to expedite prosecution. This prior art shows the required fluid adjustment part and the pressure sensors within the required claimed location.  
In regards to claim 4, Claim 4 states: “that is discharged from the fuel cell stack;” This is unclear as the claim depends on claim 1 which requires fuel cell stacks. Thus, is it all of the stacks on one of the stacks. Further clarification is required. 
In regards to claim 7, Claim 7 states: “the hydrogen tank to the fuel cell stack,” the first issue is lack of antecedent basis on the term “the hydrogen tank.” The second is it is unclear as the claim depends on claim 1 which requires fuel cell stacks. Thus, is it all of the stacks on one of the stacks. Further clarification is required. 
Examiner NOTE
The examiner did not do a restriction do to the 112b issues and how unclear the claims where written. However, Claim 2 seams to require the pipe arrangement to be the oxidant, claim 7 requires the pipe arrangement to be the fuel. These are mutually exclusive and can be a species restriction. The examiner would recommend claim language similar to claims 4-6 which states “the pipe arrangement includes…” to avoid a restriction within the next office action, as even through claim 4 has the pipe arrangement including the hydrogen off gas the phrasing does not limit the claim, and thus is not mutually exclusive. As claim 7, states: “the pipe arrangement is…” which is not open to other options. This also applies to the fluid adjustment part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kumei (US 2020/0153011).
As to claim 1, Kumei discloses a fuel cell mount apparatus (figure 1 #1, [0017] and [0026], discussed throughout), comprising a plurality of fuel cell stacks (figure 1 #4a and 4b, [0027], discussed throughout); a pipe arrangement that is individually connected to each of the fuel cell stacks (figure 1 #20a and 20b, [0031], the anode gas supply system, the pipe arrangement), a fluid adjustment part that adjust a pressure or a flow rate of a fluid which flows through the pipe arrangement (figure 1 #25a and 25b, [0038]-[0039], and throughout), a pressure detection part that is disposed on a portion which requires a desired pressure of flow rate of the fluid in the pipe arrangement and that detects the pressure of the fluid (figure 1 #21 ap and 21 bp, [0033], discussed throughout); and a control device that controls the fluid adjustment part based on a detection results of the pressure detection part (figure 1 #2, [0039], discussed throughout).
As to claim 7, Kumei discloses wherein the pipe arrangement is a gas pipe arrangement that connects the hydrogen tank to the fuel cell stack (figure 1 #20T1 and 20Tb are the hydrogen tanks, #4a and 4b are the fuel cell stacks, and #20a and #20b are the pipe arrangement more specifically the pipes being #21a and 21b; discussed throughout) the fluid adjustment part is a variable pressure adjustment valve that is arranged on the gas pipe arrangement in a vicinity of the hydrogen tank (figure 1 #25a and 25b, discussed throughout); and the pressure detection part is arranged in the vicinity of the fuel cell stack (figure 1 #21ap and 21bp, discussed throughout). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumei (US 2020/0153011) as applied to claim 1 above, and further in view of Matsumoto (US 2007/0166485).
As to claim 4, Kumei is silent to wherein the pipe arrangement includes a discharge passage of a hydrogen gas that is discharged from the fuel cell stack, the fluid adjustment part is a purge valve that adjust a flow rate of the hydrogen gas which flows through the discharged passage, and the pressure detection part is arranged on a downstream side of the purge valve of the discharge passage. 
Matsumoto discloses a fuel cell system with a purge treatment ([0010]) the pipe arrangement includes a discharge passage of a hydrogen gas that is discharged from the fuel cell stack (figure 1 #24a, [0033], discussed throughout), the fluid adjustment part is a purge valve that adjust a flow rate of the hydrogen gas which flows through the discharged passage (figure 1 #24, [0033] discussed throughout), and the pressure detection part is arranged on a downstream side of the purge valve of the discharge passage (figure 1 P2, [0033], discussed throughout). It would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the purge system from Matsumoto within Kumei because purging removes impurities (US 2018/0342746, [0046]) and fuel cell can have improved stability by purging the appropriate quantity of hydrogen ([0089], Matsumoto). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumei (US 2020/0153011) as applied to claim 1 above, and further in view of Farnsworth (US 2019/0280320).
As to claim 6, Kumei is silent to wherein, the piping arrangement includes: a cooling liquid discharge passage that allows a cooling liquid which has cooled the fuel cell to flow to a cooling device; and a cooling liquid feed passage that feeds the cooling liquid which has flowed through the cooling device to the fuel cell stack, the fluid adjustment part is a cooling liquid pump that allows the cooling liquid to flow to the fuel cell stack and the cooling liquid feed passage, and the pressure detection part detects a pressure difference between a portion of the cooling liquid feed passage close to a connection part with the fuel cell stack and a portion of the cooling liquid discharge passage close to a connection part with the fuel cell stack. 
Farasworth discloses a fuel cell stack (figure 2 #118, [0050], discussed throughout) comprising the piping arrangement (figure 2, the pipes used within the cooling system, discussed throughout) includes: a cooling liquid discharge passage that allows a cooling liquid which has cooled the fuel cell to flow to a cooling device (figure 2, the right side of the figure is the discharged side and the [0025], discusses the fluid as a liquid, and #120, #128 are the cooling devices, discussed throughout); and a cooling liquid feed passage that feeds the cooling liquid which has flowed through the cooling device to the fuel cell stack (figure 2, the left side, after cooling the pump sends the liquid to the fuel cell, discussed throughout), the fluid adjustment part is a cooling liquid pump that allows the cooling liquid to flow to the fuel cell stack (figure 2 #110, [0027], discussed throughout) and the cooling liquid feed passage (figure 2), and the pressure detection part detects a pressure difference between a portion of the cooling liquid feed passage close to a connection part with the fuel cell stack and a portion of the cooling liquid discharge passage close to a connection part with the fuel cell stack ([0033] and [0046]). Should the specific location of the sensors be an issue it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to place the pressure sensors within different locations given a finite number of options (see MPEP 2143 I). 
It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cooling system of Farasworth within Kumei because cooling system improves electrical energy generation and maintains components within a safe operation region and within hardware limits ([0064], Farasworth). 
Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724